Citation Nr: 0921872	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for exposure to 
Agent Orange.

The Veteran perfected his appeal and the matter came before 
the Board originally in February 2007.  The Board remanded 
the claim with an order for further development, specifically 
a new examination.  In October 2008 the claim came before the 
Board again; at that time, the claim was denied.  However, 
the Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2009 
Order, the Court granted a Joint Motion for Remand (Joint 
Motion) and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has found that the Veteran served a tour in the 
Republic of Vietnam from September 1968 to October 1969.  In 
addition to statements from the Veteran and his wife, there 
are VA examinations, VA treatment records, and private 
physician opinions contained in the record.  See Board 
decisions, February 2007 and October 2008.

The Board is again of the opinion that another medical 
examination is needed to reconcile the actual and probable 
diagnoses Veteran has received so far, to ascertain a firm 
diagnosis of his skin condition, and to reach a medical 
opinion as to whether any confirmed diagnosis of a skin 
condition at present is etiologically related to service or 
any event of service, specifically the Veteran's exposure to 
herbicide agents, claimed as Agent Orange.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  As the Veteran has 
stated the disorder can resolve in the summer and become 
worse in the winter (see September 2003 VA physician's note), 
an examination during a flare-up of the disorder is preferred 
by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate 
VA skin examination.  Every effort 
should be made to schedule the Veteran 
for this examination during a flare-up 
of his skin disorder.  In conjunction 
with the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this 
record review took place must be 
included in the report.  All indicated 
tests and studies deemed necessary 
should be conducted.  The examiner 
should review the results of any 
testing prior to completing the 
report.

a.  The examiner should discuss the 
nature and extent of the Veteran's 
skin condition and then address 
whether it is at least as likely as 
not (i.e., to a degree of probability 
of 50 percent or more) that the first 
clinical manifestations of any such 
disability had its onset during active 
service or is in any way related to 
any event of active service, 
specifically to exposure to Agent 
Orange or herbicide agents.

b.  The examiner should attempt to 
reconcile the October 1968 in-service 
treatment for a rash, with the 
February 2004 VA examination diagnosis 
of "probable" chloracne, the private 
May 2004 diagnosis of irritated 
dermatitis and folliculitis eruption 
"compatible with" a diagnosis of 
chloracne, and the March 2007 VA 
examination diagnosis of mild dry 
skin.  The examiner must discuss the 
Veteran's in-service and post service 
complaints and treatments.  If the 
examiner if unable to form an opinion 
without resort to speculation, the 
examiner must explain why such an 
opinion cannot be reached.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate SSOC containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations.  The 
appropriate time period within which to 
respond should be provided as well.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


